Citation Nr: 0818289	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  01-02 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a nervous condition (acquired psychiatric 
disorder) - inclusive of post-traumatic stress disorder 
(PTSD) and schizophrenia.


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1978 to 
February 1979.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision of the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO) - 
which denied the veteran's petition to reopen his previously 
denied claim for service connection for a nervous condition.

Records show the earlier denials of the claim, which were not 
timely appealed, included consideration of PTSD and chronic 
schizophrenia under the general umbrella of a claim for a 
nervous condition (acquired psychiatric disorder).  
See, e.g., the RO's June 1990 decision.

In his February 2001 substantive appeal (on VA Form 9), the 
veteran requested a hearing at the RO before a Member 
(Veterans Law Judge) of the Board.  His travel Board hearing 
was scheduled for August 2005.  Prior to that, however, 
in March 2005, he requested instead a hearing before the 
Board in Washington, DC, i.e., a Central Office hearing.  
Despite this change in venue, he failed to appear for his 
scheduled hearing in March 2006.  In April 2006, he again 
requested a travel Board hearing at the RO, which initially 
was scheduled for August 2007 and then for December 2007.  
And, once again, he failed to appear for his hearing.  He did 
not explain or justify his absence or request to again 
reschedule his hearing.  So the Board deems his request for a 
travel Board hearing withdrawn.  See 38 C.F.R. § 20.704(d) 
(2007).

The Board remanded this case in April 2006 for compliance 
with the Veterans Claims Assistance Act (VCAA).  Regrettably, 
as will be explained, there was not compliance with the 
Board's remand directives.  So, unfortunately, the Board must 
again remand this case to the RO via Appeals Management 
Center (AMC) in Washington, DC.




REMAND

As mentioned, the Board previously remanded this case in 
April 2006 to ensure compliance with the VCAA - especially 
insofar as notifying the veteran of the specific reasons his 
claim was previously denied so he would have the opportunity 
to respond with evidence overcoming those prior deficiencies 
in his claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) 
(interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial).

Here, both the initial November 2002 letter as well as a more 
recent May 2006 VCAA letter, sent following the Board's prior 
remand, failed to specify what evidence would be necessary to 
satisfy the elements that were found insufficient in the 
previous denials of the claim.  So another, corrective VCAA 
letter must be issued because a veteran is entitled - as a 
matter of law, to compliance with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).

However, that said, the most recent AMC letter to the veteran 
in April 2008 was returned due to an insufficient address 
(there is a notation on the envelope indicating the U.S. 
Postal Service had attempted to deliver the letter but was 
unable to because the correct address was not known).  That 
letter was intended to notify him that his appeal was being 
recertified the Board.  There is no indication his address 
has changed.  But if it has, it is his responsibility to keep 
VA advised of his whereabouts.  If he does not, "there is no 
burden on the part of the VA to turn up heaven and earth to 
find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).



Accordingly, this case is again REMANDED for the following 
development:

1.  Send the veteran a corrective VCAA 
notice that explains what would constitute 
new and material evidence to reopen his 
previously denied claim.  In particular, 
this letter must specify the type of 
evidence necessary to satisfy the elements 
of the underlying claim that were found 
insufficient in the previous denials, 
according to Kent v. Nicholson, 20 
Vet. App. 1 (2006).  See also VA Gen. 
Couns. Mem., para. 2, 3 (June 14, 2006).

2.  Then readjudicate the veteran's 
petition to reopen his claim in light of 
any additional evidence submitted or 
otherwise obtained in response to this 
additional VCAA notice.  If benefits are 
not granted to his satisfaction, send him 
a supplemental statement of the case and 
give him an opportunity to respond to it 
before returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



